DETAILED ACTION
This is an office action on the merits in response to the communication filed on 1/29/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 3 and 16 are cancelled.  Claims 1, 2, 4, 6-10, 12-15, 17, 19 and 20 have been amended.  Claims 1, 2, 4-15 & 17-20 are pending and are considered in this office action.


Response to Arguments/Comments
101 Rejections
	Examiner found Applicant’s 101 argument unpersuasive.  Even with the amendment to include “cryptographically secure token”, it is the token itself that is being cryptographically secured and nothing is unique about the cryptographically secure token that may have an effect on the operations of tokenizing corporate actions.  The method steps (i.e., generating, distributing, receiving, expiring, executing) involved here are still the same, which are essentially conducting a commercial interaction in the form of the business relations.  Therefore, the 101 rejection is maintained.  One suggestion to overcome the 101 rejection is to include any additional method step(s) based on the cryptographically secure token so that the overall operation of tokenizing corporate actions can be tied together. 
 
103 Rejections
each token associated with an exclusive option for an investor to take in response to the offering”.  This time, Examiner cites additional paragraphs ([0129] & [0133]) of the same embodiment described in DeMarinis to make the rejection of such limitation; see below for the new rejection. 
	With respect to claim 8, Applicant contends that Examiner’s motivation statement is the “result of knowledge gleaned from Applicant’s specification” (on pg.13 of the Remarks/Arguments).  Examiner respectfully disagrees.  In fact, Examiner’s motivation statement of “Motivation to do so would have been to utilize specialized cryptographic and tokenization protocols for securely creating, trading, clearing, settling and authenticating transactions associated with securities” can be found from paragraph [0020] of the secondary Molinari reference.  Therefore, Applicant is incorrect that Examiner’s only reason for modifying DeMarinis reference is the result of knowledge gleaning from the Applicant’s disclosure.   As such, the rejection of claim 8 and its dependent claims are maintained.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  



In the instant case, claims 1 -13 are directed to a method (process). 
Independent claims 1, 8 and 14 encompass limitation of generating a plurality tokens for each participating share in an offering; distributing the plurality of tokens to an electronic wallet associated with each investor; receiving one of the plurality of plurality of tokens from an investor; expiring the plurality of tokens that were not received from the investor; and executing the option associated with the received token.  The claim falls within one of the groupings of organizing human activities which in this particular case conducting commercial interaction in the form of the business relations (i.e, the issuer, third party, investor, etc.).  Therefore claim 1 is directed towards a judicial exception regarding an abstract idea of conducting a corporate action (i.e., issuing a stock dividend) using a token based on blockchain technologies.  The claim recites processor and electronic device in a system. No technological improvement is being made to the system as recited merely is directed towards extra-solution activity. Therefore no practical application is present in the claim. Claims  2, 4 & 5, each merely extends the abstract idea of claim 1 by reciting the nature of the tokens; claims 3, 6 & 7 each describes a different mechanism of receiving the tokens; and that these dependent claims only add additional layers of abstraction to the abstract idea of claim 1. No technological improvement is being made to either of the mobile wallets as they represent extra-solution activity given the manner in which it is claimed. No technological improvement is present based on an ordered combination of elements. It is abundantly clear that the claim does not involve any ordered combination of elements as the recited user computing devices do not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)). It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 12-14, 19 & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeMarinis et al. (US20170330174A1; hereinafter “DeMarinis”).
With respect to claim 1 & 14
DeMarinis teaches the limitations of:
an issuer backend for an issuer of a financial instrument, the issuer backend maintaining an issuer wallet ([0077], Meeting information may include, for each meeting, the issuer of the securities (e.g., shares, bonds, options, etc.) related to the meeting, date and time of meeting, and a list of agenda items; [0041], Asset information memory 128 stores information regarding assets related to operations performed by computer system 102 while utilizing blockchain system 104. For example, asset information memory 128 may store the name of each asset (e.g., shares of particular type), issuer information, total issued number of the asset, etc. for which ownership is recorded in the blockchain; [0035], Server computer system 102 includes wallet memory 126 and, optionally, one or more other storage memories including asset ;
a plurality of investors, each investor associated with an investor electronic device (see fig.1; [0039], Devices 110-114 (also referred to as client devices) may be a networked computing device such as a smart phone, tablet, laptop computer, desktop computer or other computing device; see also [0044].)
generating a plurality of tokens for each participating share in an offering, each token associated with an exclusive option for an investor to take in response to the offering ([0129], Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice….Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The number of voting tokens may be all voting tokens for that agenda item or only some of them; [0133], Final overall voting results can be displayed for each agenda item (e.g., registered vs voted votes, incl. for, against and abstain votes) -  this describes the exclusive option;   see also fig. 13, Examiner’s Note:  It can be implied from fig.13 that each token is given two options:  1. Yes ; or 2: No, therefore by nature of the voting token described in the specification and fig. 13, the voting token is provided with an exclusive option);
distributing the plurality of tokens to an investor electronic wallet associated with each investor, wherein the investor electronic wallet is maintained on a distributed ledger ([0008], …. distributing at least one voting token to a digital wallet of each of the plurality of owners or their proxies; starting a voting event; during the voting event, providing for transmitting to the distributed blockchain computer system respective ones of the voting tokens in the digital wallets of one or more of the owners to any of a plurality of blockchain addresses….)
receiving, at an issuer electronic wallet for the issuer that is maintained on the distributed ledger, one of the plurality of plurality of tokens from the investor electronic wallet ([0082], [0129] Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice…..Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address)….)
expiring the plurality of tokens that were not received from the investor electronic wallet ([0129], The votes may be locked once the meeting has ended; [0133], At operation 1018, the meeting is closed and the results are recorded. The admin may display the voting results to one or more of the shareholders, proxies and/or custodians. In some embodiments, voting results of at least a predetermined number (e.g., five) of previous meetings where user voted in are displayed in the voting system in reverse chronological order. Final overall voting results can be displayed for each agenda item (e.g., registered vs voted votes, incl. for, against and abstain votes).)
executing the option associated with the received token ([0129], Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The number of voting tokens may be all voting tokens for that agenda item or only some of them; [0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item. Each option on the agenda item is assigned a unique blockchain address controlled by the admin. When a shareholder votes, the voting tokens are sent to the address corresponding to their choice.)
cryptographically secure voting tokens ([0094], User wallet 610 also includes vote token X 620 and vote token Y 622 areas for security A, representing voting tokens to be used for agenda items X and Y respectively. Vote token 620 and 622 each also include a blockchain address to which vote transactions are addressed, and the number of vote tokens; [0050], a digital wallet includes a private key (e.g., a cryptographic encryption/decryption key that is known to the holder of the wallet) and one or more blockchain addresses as identifiers that have been generated using the private key.)

With respect to claim 6 & 19
DeMarinis teaches the limitations of claim 1 & 14 respectively.  DeMarinis further teaches: the cryptographically secure voting tokens are provided to a third party by an investor, further comprising committing an updated ownership to a distributed ledger ([0144], At operation 1134, computer system records the voting token distribution in the blockchain of the blockchain system 1114. Thus, at the end of the operation 1134, the voting tokens would be distributed (e.g., in accordance with the voting rights tokens and the number of shares information) on the blockchain among end-investors, custodians and proxies based on which entities hold the corresponding voting right tokens; [0069], a new asset ownership information with updated ownership amounts can be recorded on the blockchain. As described above, the submitted transactions are periodically “mined” by participating computers in the blockchain to add new blocks to the blockchain.)

With respect to claim 7 & 20
DeMarinis teaches the limitations of claim 1 & 14 respectively.  DeMarinis further teaches: the cryptographically secure voting token is received from a third party ([0121], At operation 1008, voting tokens for each agenda item can then be issued by the admin directly to shareholder wallets for direct shareholders and to custodian wallets in the case of indirect shareholders.)
With respect to claim 8
DeMarinis teaches the limitations of:
in an information processing apparatus for an issuer comprising at least one computer processor (see [0036]):
generating a token for each participating share in an offering ([0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item. Each option on the agenda item is assigned a unique blockchain address controlled by the admin.);
distributing the token to an investor electronic wallet that is associated with an investor ([0008], distributing at least one voting token to a digital wallet of each of the plurality of owners or their proxies);
providing a plurality of issuer electronic wallets, wherein each issuer electronic wallet is associated with an investor option for the offering ([0054], The wallet memory 204 includes digital wallets such as user wallet 206, issuer wallet 208, and admin wallet 210; [0097], when the issuer operates as the meeting administrator, for example, voting information and ballot information that are shown in FIG. 6 as being in the admin wallet may be included in the issuer wallet; [0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item.);
receiving, at one of the plurality of issuer electronic wallets, the token ([0082], [0129] Once the shareholder selects their voting choice for the agenda item and confirms, the shareholder digital wallet creates and signs a blockchain transaction sending the appropriate number of voting tokens to the blockchain address for the selected choice…..Bob can generate blockchain transaction for each meeting 
Executing the investor option associated with the issuer electronic wallet that received the token ([0129], Bob can generate blockchain transaction for each meeting item from him to the blockchain addresses setup to tally the votes (e.g., by signing the transaction with the public key of the wallet associated with the voting address) for each agenda item requiring a vote. The number of voting tokens may be all voting tokens for that agenda item or only some of them; [0122], Voting tokens for each agenda item are issued as digital assets on the blockchain by the admin into shareholder wallets controlled by each shareholder. The asset definition for the voting token contains all necessary details for a shareholder to vote for their desired option on the agenda item. Each option on the agenda item is assigned a unique blockchain address controlled by the admin. When a shareholder votes, the voting tokens are sent to the address corresponding to their choice.)
cryptographically secure voting tokens ([0094], User wallet 610 also includes vote token X 620 and vote token Y 622 areas for security A, representing voting tokens to be used for agenda items X and Y respectively. Vote token 620 and 622 each also include a blockchain address to which vote transactions are addressed, and the number of vote tokens; [0050], a digital wallet includes a private key (e.g., a cryptographic encryption/decryption key that is known to the holder of the wallet) and one or more blockchain addresses as identifiers that have been generated using the private key.)

With respect to claim 12
the tokens are provided to a third party by an investor, further comprising committing an updated ownership to a distributed ledger ([0144], At operation 1134, computer system records the voting token distribution in the blockchain of the blockchain system 1114. Thus, at the end of the operation 1134, the voting tokens would be distributed (e.g., in accordance with the voting rights tokens and the number of shares information) on the blockchain among end-investors, custodians and proxies based on which entities hold the corresponding voting right tokens; [0069], a new asset ownership information with updated ownership amounts can be recorded on the blockchain. As described above, the submitted transactions are periodically “mined” by participating computers in the blockchain to add new blocks to the blockchain.)

With respect to claim 13
DeMarinis teaches the limitations of claim 8.  DeMarinis further teaches: the token is received from a third party ([0121], At operation 1008, voting tokens for each agenda item can then be issued by the admin directly to shareholder wallets for direct shareholders and to custodian wallets in the case of indirect shareholders.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 9, 10, 15 & 17 are rejected under 35 U.S.C 103 as being obvious over DeMarinis et al. (US20170330174A1; hereinafter “DeMarinis”) in view of Pulsifer (US20180331832A1).
With respect to claim 2 & 15
DeMarinis teaches the limitations of claim 1 & 14 respectively.  DeMarinis does not explicitly disclose, but Pulsifer teaches: the cryptographically secure voting token further comprises an expiration (see claim 25, a token expiration module in which token identifiers expire and are removed from said Merkle tree when specified expiration criteria are met.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens.

With respect to claim 4 & 17
 committing the option associated with the received cryptographically secure voting token to a distributed ledger ([0041], Each time a user 105 desires to list or trade a security, the user's cryptographic wallet 125 can provide access to a peer-to-peer network 190 in which the distributed blockchain ledger 175 is stored on and maintained by the users' computing devices 110. The blockchain ledger 175 may be utilized to facilitate transactions on the system 110 in several different ways, including those which involve listing and creating securities, transferring ownership of the securities, permissioning users and accounts for controlling the securities and pooling securities to deploy capital in various ways.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens.

With respect to claim 9
DeMarinis teaches the limitations of claim 8.  DeMarinis does not explicitly disclose, but Pulsifer teaches: the token further comprises an expiration ([0222], after a commitment expires, the token would be unspendable by using a transaction described above.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of DeMarinis as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed 

With respect to claim 10
DeMarinis teaches the limitations of claim 8.  DeMarinis does not explicitly disclose, but Pulsifer teaches: committing the investor option associated with the issuer electronic wallet at which the token was received to a distributed ledger ([0041], Each time a user 105 desires to list or trade a security, the user's cryptographic wallet 125 can provide access to a peer-to-peer network 190 in which the distributed blockchain ledger 175 is stored on and maintained by the users' computing devices 110. The blockchain ledger 175 may be utilized to facilitate transactions on the system 110 in several different ways, including those which involve listing and creating securities, transferring ownership of the securities, permissioning users and accounts for controlling the securities and pooling securities to deploy capital in various ways.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Pulsifer with the teaching of Molinari/ DeMarinis as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to add expiration feature to the token. 


With respect to claim 5 & 18
DeMarinis teaches the limitations of claim 1 & 14 respectively.  DeMarinis does not explicitly disclose, but Molinari teaches:  the offering has a default option ([0076], All or a portion of the above-described activities may be performed as part of a smart contract and the blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Molinari with the teaching of DeMarinis as they relate to a system/method of utilizing tokens as a means of carrying out transaction on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to include additional features on the voting tokens/offerings.

With respect to claim 11
DeMarinis teaches the limitations of claim 8.  DeMarinis does not explicitly disclose, but Molinari teaches: the offering has a default option ([0076], All or a portion of the above-described activities may be performed as part of a smart contract and the blockchain ledger 175 can be appended to reflect the initiation of the contract, performance of the contractual obligations and confirmation/denial of the contract.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	4/29/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685